internal_revenue_service national_office technical_advice_memorandum sep index uil numbers case mis number tam-107661-98 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer foundation a b cc d year x year y dollar_figurez issues is the income_tax deduction for a charitable_contribution provided for an accrual-basis corporation under sec_170 subject_to the sec_267 related lf ‘of os gy tam-107661-98 taxpayer attribution_rules and as a result does sec_267 defer the deduction of a charitable_contribution made to a related_party sec_501 organization can an accrual-basis s_corporation properly accrue a deduction for a charitable_contribution made before the 15th day of the third month following the close of its taxable_year under sec_170 or is the charitable deduction properly taken when paid under sec_170 conclusions the income_tax deduction for a charitable_contribution provided under sec_170 is not subject_to the sec_267 related_taxpayer attribution_rules because sec_501 organizations do not have gross_income with respect to charitable_contributions to them sec_267 therefore does not defer the deduction of a charitable_contribution under sec_170 made to a related_party sec_501 organization the special rule for charitable deductions by accrual-basis corporations does not apply to s_corporations because charitable deductions by s_corporations are not allowed to the s_corporation but are passed through to shareholders the deduction for a charitable_contribution made by an s_corporation is properly passed through to shareholders and taken in the year that the contribution is actually paid facts taxpayer is an accrual-basis subchapter_s_corporation with a fiscal_year prior to the end of its year x tax_year taxpayer's board_of ending march directors authorized a dollar_figurez charitable_contribution to foundation a qualified donee under sec_170 and an organization described under sec_501 of the internal_revenue_code taxpayer actually paid the contribution to foundation in may year y taxpayer elected under sec_170 to treat the charitable_contribution as actually paid in its tax_year ending march year x thus taxpayer accrued the charitable_contribution to foundation as a payable on its books and reported it as a charitable_contribution on its tax_return for its fiscal_year ending march year x the contribution passed through to taxpayer's shareholders and was deducted on their individual returns for the year x calendar_year tam-107661-98 a and b own percent of the stock of taxpayer and are two of the four trustees of foundation c and d the children of a and b are the other trustees of foundation law and analysis sec_170 sec_170 of the internal_revenue_code allows as a deduction any charitable_contribution as defined in sec_170 the payment of which is made within the taxable_year under sec_170 the percentage limitation on charitable_contributions for an individual i sec_50 or of the taxpayer’s contribution_base generally adjusted_gross_income for the taxable_year depending generally on the type of property and the type of qualified donee under sec_170 the percentage limitation on charitable_contributions by a corporation is of the taxpayer's taxable_income with certain adjustments under sec_170 however a corporation reporting its taxable_income on the accrual basis may elect to deduct a charitable_contribution in the year in which the board_of directors authorizes the contribution if the payment is made by the 15th day of the third month following the close of the taxable_year the election may be made only at the time of the filing of the return for such taxable_year and is made by reporting the contribution on the return the taxpayer to attach to the return a written declaration made under the penalties of perjury by an officer authorized to sign the return stating that the resolution authorizing the contribution was adopted by the board_of directors during the taxable_year and a copy of the resolution by the board_of directors sec_1_170a-11 the regulations require the legislative_history to sec_170 provides that the exception for accrual basis corporations was desirable because corporations intending to make the maximum charitable_contribution allowable as a deduction had experienced difficulty in determining before the end of the taxable_year what constituted percent of their net_income the sec_170 gross_income limitation for corporations at the time of enactment s rep no 81st cong ist sess 1949_2_cb_289 sec_267 sec_267 provides that a person and an organization to which sec_501 applies are related for purposes of sec_267 if the person controls the foundation directly or indirectly under sec_7701 the term person includes a corporation tam-107661-98 sec_1_267_b_-1 provides that control of a sec_501 organization includes any kind of control direct or indirect by means of which a person in fact controls a sec_501 organization whether or not the control is legally enforceable and regardless of the method by which the control is exercised or exercisable see also nationwide corp v commissioner ustc 6th cir accordingly it is clear that taxpayer and foundation are related parties for purposes of sec_267 because a and b who may be brothers and their children contro both taxpayer and foundation taxpayer therefore would be considered to indirectly control foundation the issue in this case however is whether sec_267 applies to charitable_contributions sec_267 provides for related parties that if by reason of the method_of_accounting of the person to whom the payment is to be made the amount thereof is not unless paid includible in the gross_income of the payee and at the close of the taxable_year of the taxpayer for which but for sec_267 the amount would be deductible the payor and the payee are sec_267 related parties then any deduction shall be allowable as of the day as of which such amount is includible in the gross_income of the payee in the present case taxpayer is on an accrual_method of accounting and therefore absent sec_267 would accrue the charitable_contribution in march year x foundation on the other hand is on the cash_method_of_accounting and would not include the contribution in its gross_income until the amount was paid in may of year x which is in the next fiscal_year its tax_year ended sec_267 however does not apply to charitable_contributions because sec_501 organizations do not have gross_income with respect to charitable_contributions the matching between payor deductions and payee income that sec_267 seeks to achieve has no relevance to charitable_contributions we therefore conclude that sec_267 does not defer the deduction of a charitable_contribution made to a related_party sec_501 organization because a sec_501 organization does not have gross_income with respect to charitable_contributions and therefore matching of deductions and income is not applicable f tam-107661-98 sec_1366 sec_1363 states that the taxable_income of an s_corporation is computed in the same manner as in the case of an individual with certain exceptions among which is an exception that the deductions referred to in sec_703 including the deduction for charitable_contributions provided in sec_170 are not allowed to the corporation sec_1366 provides that in determining the tax of a shareholder each shareholder takes into account the shareholder's pro_rata share of the corporation's items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder sec_1366 provides further that the items referred to in sec_1366 include amounts described in sec_702 sec_702 refers to charitable_contributions as defined in sec_170 the legislative_history of sec_1366 provides that the corporate limitation on charitable_contributions will no longer apply instead charitable_contributions by s_corporations will pass through to the shareholders and be subject_to the individual limitations on deductibility see h_r rep no 97th cong 2d sess s rep no 97th cong 2d sess under sec_1363 an s_corporation computes its taxable_income in the same manner as an individual the election in sec_170 is not available to an individual an individual taxpayer may deduct a charitable_contribution only in the year in which payment is actually made to the charitable_organization accordingly in this case taxpayer must report the charitable_contribution on its tax_return for the year in which it actually paid the charitable_contribution fiscal_year ending march year y and the shareholders cannot deduct the contribution until the year y calendar_year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent i
